In the Supreme Court of Georgia



                                     Decided:    June 15, 2015


       S15Y1181.IN THE MATTER OF JAMES ALAN LANGLAIS.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition of James Alan

Langlais (State Bar No. 436515) for voluntary surrender of his license, pursuant

to Bar Rule 4-227 (b), following his convictions for three counts of false

statements, two counts of false writings, and two counts of first-degree forgery.

Langlais, who was admitted to the Bar in 2003, admits that he entered guilty

pleas to these counts in the Superior Court of Cobb County on January 30, 2015

and was sentenced as a First Offender. Langlais further admits that these

offenses are felonies and that, by virtue of his felony convictions, he has

violated Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct found in

Bar Rule 4-102 (d). The maximum penalty for a violation of Rule 8.4 (a) (2) is

disbarment. In its response, the State Bar recommends that this Court accept

Langlais’s petition for voluntary surrender of his license.

      We have reviewed the record and agree to accept Langlais’s petition for
the voluntary surrender of his license, which is tantamount to disbarment.

Accordingly, the name of James Alan Langlais is hereby removed from the rolls

of persons entitled to practice law in the State of Georgia. Langlais is reminded

of his duties under Bar Rule 4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur.




                                       2